Citation Nr: 0737060	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-23 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1970, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  Subsequently, the veteran moved to Louisiana, 
and original VA jurisdiction was transferred to the RO in New 
Orleans, Louisiana.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of that hearing is associated with the claims file.

Because additional development of the evidence is needed, the 
appeal is REMANDED to the RO via Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

According to 38 C.F.R. § 3.304(f) (2007), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, then the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Competent medical evidence shows that the veteran has been 
diagnosed with PTSD.  Specifically, VA treatment records from 
November 2002 to January 2005 confirm Axis I impressions of 
PTSD for the veteran.

The Board notes that, in some of his VA medical treatment 
records in the claims file, the veteran is referred to as a 
"combat veteran."  Specifically, a November 2002 VA treatment 
record claims that the veteran was involved in direct combat 
and that he received fire from mortar, rockets, and small 
arms while stationed in Vietnam.  His DD Form 214 confirms 
that he served in Vietnam from July 1967 to March 1969, but 
it does not show that he was awarded any medals indicative of 
combat.  The veteran's military occupational specialty (MOS) 
in service was a wireman.  His service personnel records 
confirm that he served as a wireman for the entire length of 
his service in Vietnam, with the exception of a two-week 
period from February 22, 1969 to March 8, 1969 in which he 
served as a messman.  As there is no objective evidence 
showing his actual participation in combat, the Board cannot 
conclude that the veteran engaged in combat with the enemy 
for purposes of corroborating his claimed in-service 
stressors.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).  Therefore, the law requires that his 
claimed stressors be independently corroborated by evidence 
other than his lay testimony or the diagnosis of PTSD.

The service personnel records disclose that the veteran 
served in the Republic of Vietnam from July 26, 2967, to 
March 12, 1969, assigned to Company, Communications Company, 
Headquarters Battalion, 1st Marine Division, Fleet Marine 
Force (FMF), and that he participated in counter insurgency 
operations.  The veteran has also reported that he was 
stationed in Vietnam northwest of DaNang, attached to the 1st 
Marine Division, 5th Marines, 4th FSR.  According to VA 
treatment records from November 2002 and January 2004, the 
veteran claims to have been influenced by the following 
stressors while serving in Vietnam: (1) seeing people whom he 
had befriended get killed the next day, then seeing their 
remains; (2) stacking up bodies and seeing them bulldozed 
into mass graves; (3) seeing body bags; (4) being ambushed 
and under mortar fire, and thinking that he and his division 
"were never going to make it"; (5) observing the mutilation 
of bodies in Vietnam; and (6) picking up bodies after combat 
and placing them in body bags.  However, the record does not 
indicate that an attempt has been made to corroborate the 
veteran's alleged stressor through the appropriate means.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO should ask the veteran to 
provide more specific information 
regarding his reported stressful events 
during service in Vietnam.  This 
includes supporting details such as the 
specific locations, names of any 
individuals involved, and time frames 
during which the claimed incidents 
occurred (preferably, within no more 
than a 60-day time period for each 
claimed incident).

Advise the veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service.  Advise the 
veteran that this information is 
vitally necessary in order to obtain 
supportive evidence of the claimed 
stressful events he experienced; 
without which, his claim may be denied.

2.	Any additional information obtained 
from the veteran concerning his alleged 
stressors, as well as relevant 
information from his service personnel 
records, should be sent to the U. S. 
Army and Joint Services Records 
Research Center (JSRRC), requesting 
that an attempt be made to 
independently verify the claimed 
stressors as well as the veteran's unit 
while in Vietnam (Communications 
Company, Headquarters Battalion, 1st 
Marine Division, Fleet Marine Force 
(FMF); and the 1st Marine Division, 5th 
Marines, 4th FSR).

3.	After receiving a response from JSRRC, 
the RO should make a determination as 
to which (if any) stressors are 
corroborated, to include consideration 
as to whether the veteran was involved 
in combat.  If the RO determines that 
the veteran was involved in combat, 
then corroborative evidence is not 
required regarding any combat-related 
stressors.

4.	If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination 
to determine the nature and etiology of 
any psychiatric disability found to be 
present.  The RO is to inform the 
examiner of the stressor(s) designated 
as verified, and that only the verified 
stressor(s) may be used as a basis for 
a diagnosis of PTSD.

The claims folder and a separate copy 
of this remand should be made available 
to and reviewed by the examiner prior 
to the examination, and the examiner 
should acknowledge such review in the 
examination report.

All necessary tests should be 
conducted, and the examiner must rule 
in favor of or exclude a diagnosis of 
PTSD.  The examination report should 
contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.  The 
examiner should provide a complete 
rationale for any opinions provided.  
If the examiner diagnoses the veteran 
as having PTSD, then the examiner 
should indicate the verified 
stressor(s) underlying that diagnosis.  
The report of the psychiatric 
examination should be associated with 
the veteran's claims folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.	Thereafter, the RO should readjudicate 
the claim for service connection for 
PTSD in light of the additional 
evidence obtained.  If this claim is 
not granted to the veteran's 
satisfaction, then send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate disposition warranted.  No action 
is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

